DETAILED ACTION
This communication is a Final Rejection Office Action in response to the submission filed on 9/9/2022 in Application 16/456,386.  
Claims 17, 21-30 were previously examined in the action mailed on 6/9/2022.  Claims 17 and 30 have been amended.  Claims 19-20 have been cancelled.  Claim 17, 21-30 are now presented.
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

Applicant’s arguments filed 9/9/2022 with respect to the prior art have been considered but are moot because the arguments do not apply to the new grounds of rejection that was necessitated by amendment.
Applicant's remaining arguments have been fully considered but they are not persuasive. 

Regarding the rejection under 101, the Applicant argues” It is noted that the specification of the instant describes a desire in the art for manufacturers manufacturing household electric applicants to know the utilization status of the household appliances to provide benefits to the user (See [0003] of US 2019/0370829, which is pre-grant publication of the instant application). However, the specification also describes a problem with conventional methods and systems that is difficult for a system to automatically identify a consumer good actually used by the user (See [0005] of US 2019/0370829)…By providing the above-described specific implementation, it is noted that the presently claimed invention recites a technical configuration, which is a combination of ordered technical features to provide a technical solution to the identified technological problem, and as a result, the presently claimed invention necessarily provides an advantageous effects of appropriately identifying which consumer good is being used by a user in a household electric appliance, determining a remaining amount of the consumer good being used by the user in the household electric appliance, and generating a higher discount for a consumer good different from the consumer good being used by the user (See [0009] and [0409] of US 2019/0370829).”
The Examiner respectfully disagrees.   The claims recites “receiving information regarding a consumer good used by a user”.  However, the receiving is recited broadly and directed to mere data gathering which is considered insignificant extra solution activity in step 2a prong 2, and well-known and convention is step 2B.  The claim further recites “obtaining a remaining amount of the consumer good used by the user using information received from a sensor or information input by the user”.  This limitation covers a user entering how much of a product that has been consumed which is also conventional and insignificant data gathering.  The limitation that is directed to obtaining information from sensors would not save the claim as it is broadly recited and does not limit how the sensors work and is such also considered well-known and insignificant data gathering.  Further, the deciding and the identifying steps from being performed in the human mind and are as such abstract.  Additionally, the deciding, identifying and transmitting discount information directed to marketing and sales activities and business relations are such abstract.  Limitations that are abstract cannot also represent a technical improvement.  As such, the claim are not directed to an improvement to the technology. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17, 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim is recite a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case, Claims 17, 21-29 are directed toward a method for  deciding whether or not the remaining amount of the consumer good is less than or equal to a predetermined amount; and transmitting a message including discount information or product sample availability. Claims 30 is directed toward a system for deciding whether or not the remaining amount of the consumer good is less than or equal to a predetermined amount; and transmitting a message including discount information or product sample availability.  As such, each of the claims of directed toward one of the four statutory classes of invention.
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the Abstract idea of analyzing information to determine when the remaining amount of the consumer good is less than or equal to a predetermined amount and then transmitting a message including product sample availability.  The elements of Claim 1 that represent the Abstract idea include: 

deciding whether or not the remaining amount of the consumer good used the user is less than or equal to a predetermined amount; 
when the remaining amount of the consumer good used by the user is decided to be less than or equal to the predetermined amount, (i) identifying an unused consumer good belonging to the same product category as the consumer good used by the user, the unused consumer good being different from the consumer good used by the user, and the unused consumer good being different than the consumer good which has been purchased by the user in the past in the sales information stored in the third memory section, and 
(ii) generating first discount information of the identified unused consumer good and second discount information of the consumer good already used by the user; 
transmitting, to the household electronic appliance, a message including the generated first discount information and the generated second discount information, the household electric appliance including a display for the displaying the message, wherein the discount rate in the first discount information is higher than a discount rate in the second discount information.. 

The 2019 PEG states that if a claim certain methods of organizing human activity including managing relationships or interactions between people; advertising, marketing or sales activities or behaviors; or business relations then the claim recites an Abstract idea.  The guidance also states that if a claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) then the claim recites an abstract idea.
 In the instant case, the above limitations are directed to deciding whether or not the remaining amount of the consumer good is less than or equal to a predetermined amount; and transmitting a message including the generated first discount information and the generated second discount information which is directed to marketing and sales activities and business relations are such abstract.  Further, nothing in the claims precludes the deciding and the identifying steps from being performed in the human mind.  As such, the claims recites abstract ideas.
Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a practical application.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, the judicial exception is not integrated into a practical application.  The claims  17 and 30 recite the additional elements of:

A server device; and a household electric appliance communicatively connected to the server device;
receiving information regarding a consumer good used by a user with a household electric appliance; 
obtaining a remaining amount of the consumer good used by the user using information received from a sensor or information input by the user; 
storing, in a first memory section, the remaining amount of the consumer good used by the user; 
storing information regarding a plurality of consumer goods in a second memory section in advance associating with a product category of each consumer good; 
receiving sales information for identifying a consumer good which has been purchased by the user in the past; 
storing the received sales information in a third memory section; 
extracting product sample availability information of the identified unused consumer good from the second memory section; 

However, the computer elements (the server device) is disclosed as generic processors which amounts to merely executing an abstract idea via a generic processor which is not sufficient to integrate the abstract idea into a practical applications.
Further, MPEP 2106.05(h) discloses examples of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception include specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016).  In the instant case, the abstract idea of deciding whether a remining amount of a consumable good is below a predetermined amount and then determining to offer a product same is generally linked to the particular technological environment of a household electric appliance communicatively connected to the server device.
Further, MPEP 2106.07(a) III states “Versata described the steps of arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." 793 F.3d at 1335, 115 USPQ2d at 1702”.  Further, the retrieval storing and displaying of information are considered insignificant extra solution activity (see MPEP 2106.05(g)).
Viewing the generic computer and general link to a particular technological environment in combination with the storage, retrieval of data does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea.  As such, the additional elements do no integrate the abstract idea into a practical application.
In step 2B, the examiner must be determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).  Similar to the analysis with respect to step 2A prong 2, mere instructions to apply an exception using a generic computer component and generally linking the abstract idea to a particular technologic environment cannot provide an inventive concept under step 2B of the eligibility analysis.
Further, nothing in the specification indicates that the retrieval of data is anything more than conventional means of retrieval.  MPEP 2106.05(d) II states that storing and retrieving information in memory is conventional (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).    As such, the combination of additional elements does not provide an inventive concept.  Thus, the claim is not patent eligible.
Further, Claims 21-29 further limit that Abstract idea by reciting limitations that further limit the method of organizing human activity and mental processed recited in claim 1.  However, these limitations merely narrow the Abstract idea and fail to remedy the deficiencies of the parent claim as they do not impose any limitations that amount to significantly more than the abstract idea itself. 
Further, the dependent claims introduce the additional elements of bar code readers and wireless tags.  However, these elements are recited broadly and are directed to well-known and conventional data gathering which is merely insignificant extra solution activity. Accordingly, the Examiner concludes that there are no meaningful limitations in claims 21-29 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
The analysis above applied to all statutory classes of invention.  As such, Claim 30 is rejected for the same reason that applied to claim 17.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 17, 20-23, 27, 30  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crisp US 7,204,259 B2 in view of Mercuri US 2012/0278139  A1 in view or Wadell US 2014/0095285 A1.

As per Claim 17 Crisp teaches an information obtaining method comprising: 
receiving information regarding a consumer good used by a user with a household electric appliance; .  (Crisp column 20, lines 40-58 teaches supplier data 316 preferably includes a supplier identification code and the company name of the supplier. Dispensing apparatus data 318 preferably includes a dispensing apparatus unit identification code, a plurality of appliance supply identifications and associated appliance supply levels for each appliance supply dispensed by the dispensing apparatus and the dispensing computer setting identification code. The number of appliance supply levels will depend on the number of appliance supply containers used by the dispensing apparatus and the number of different uses made of the appliance. This information will be contained in the dispensing computer and transferred to the order processing system during initialization. Dispensing computer setting data 320 preferably includes a dispensing computer setting identification code and a dispensing computer setting. Appliance supply or concentrate data preferably includes an appliance supply identification code, the appliance supply name and the logo of the appliance supply.).
obtaining a remaining amount of the consumer good used by the user using information received from a sensor or information input by the user;  (see Crisp Claim 5 that teaches the sensing device has a level sensor operable to gather data related to what level of dishwashing supply remains in the installed replaceable pre-filled dish washing supply container.)
storing, in a first memory section, the remaining amount of the consumer good used by the user;  (Crisp para. 89 teaches As further illustrated in FIG. 9, database 14c preferably stores several types of data 413 including user data 314, supplier data 316, dispensing apparatus data 318, dispensing computer setting data 320, appliance supply data 322, event data 324 and service data 326.)
storing information regarding a plurality of consumer goods in a second memory section in advance associating with a product category of each consumer good; (Crisp column 27, lines 14-25 teaches although not shown, the dispensing apparatus housed in any appliance could include a bar code reader or other label recognition system which reads a bar code or other label on supply containers. The bar codes or other labels would include pertinent information regarding the supply. When the user replaces the supply, the bar code reader would read the bar code or label and would know that a new or replacement supply is being placed in the housing. The dispensing or appliance computer can then update the supply tracking data. The supply containers will preferably come with detailed instructions which describe how the user should replace the container and which containers to replace.  Crisp para. 13 teaches it should also be appreciated that the washing machine (or any appliance in accordance with the present invention) could include multiple dispensing mechanisms (and one or more indicators) for different supplies or products such as different detergents or different types of products (i.e., detergents, bleaches and fabric softeners). The dispensing computer or appliance computer could monitor all of these products or appliance supplies and make the appropriate orders as necessary.)
deciding whether or not the remaining amount of the consumer good used by the user is less than or equal to a predetermined amount; and  (Crisp column 3, lines  34-50 teach the detergent dispensing apparatus in the washing machine dispenses the detergent as necessary for each wash or washing cycle. The supply dispensing computer in the washing machine preferably tracks (by timing, number of washes or dispenses or other suitable tracking events) the volume of detergent supply dispensed by the dispenser from each detergent supply container. When the supply levels decrease below a predetermined level (i.e., preferably within three days of depletion based on normal or average usage), the dispensing computer automatically sends an order for one or more new detergent supply containers to the order processing system.)
when the remaining amount of the consumer good used by the user is decided to be less than or equal to the predetermined amount, (Crisp para. 12 teaches when the supply levels decrease below a predetermined level (i.e., preferably within three days of depletion based on normal or average usage), the dispensing computer automatically sends an order for one or more new detergent supply containers to the order processing system.)
transmitting, to the household electronic appliance, a message,  the household electric appliance including a display for the displaying the message; Crisp column 3, lines  34-50 teach the consumer replaces the used detergent supply containers with the new detergent supply containers, preferably when the dispensing computer and interface inform the user that the detergent supply or supply is empty. It should be appreciated that the present invention contemplates any suitable supply level indicator such as a light, to inform the user to replace the supply container.  Crisp column 5, lines 47-60 teaches the system of the present invention enables a user or consumer to sample a plurality of various supplies which the user may not ordinarily have the ability to sample or obtain. For a variety of reasons, many supply products are unavailable to consumers in many parts of the United States and in many parts of the world. The system provides an interface through which the user can select any supply which is supplied by the implementor of the system. The present invention makes a plurality of supplies available to the user including supplies not generally available in the user's geographic area. The present invention thus provides a direct appliance supply distribution system to the user of the system as well as an appliance supply sampling system which enables users of the system to sample products on a regular basis including products or appliance supplies the user would not normally be exposed to.
Crisp does not teach receiving sales information for identifying a consumer good which has been purchased by the user in the past;  However, Mercuri para. 28 teaches the consumer profile component 140 can gather purchase history, consumer needs, consumer schedule information (e.g., from a calendar application used by the consumer), demographic information (e.g., age, sex, height, social groups), and any other information associated with the consumer. The consumer profile component 140 may receive one or more privacy preferences from the consumer that indicate which information the consumer will allow the system 100 to use for matching the consumer with merchant offers. The consumer may choose not to share some information or to restrict the manner in which information is shared to a mode that allows anonymity.
storing the received sales information in a third memory section; Mercuri para. 83 teaches a consumer 1020 has a mobile device 1030 and associated profile data 1010 that may be stored on the mobile device 1030 with the incentive system 1060, or elsewhere.
 (i) identifying an unused consumer good belonging to the same product category as the consumer good used by the user, the unused consumer good being different from the consumer good used by the user, and the unused consumer good being different than the consumer good which has been purchased by the user in the past in the sales information stored in the third memory section, and 
and transmitting the extracted product availability information, However, Mercuri para. 22 teaches in some embodiments, the dynamic incentive system uses location, consumer purchase history to present offers that attempt to change typical consumer behavior. In the previous example, the system incentivized the consumer to do something the consumer already typically does (e.g., get an oil change or a haircut through repeat business to a known merchant). In this example, the system incentivizes the consumer to do something new or to use a competing merchant for a common product or service. For example, a routine customer of restaurant X is nearby restaurant Y where the consumer has not dined before. Restaurant Y can generate an offer to encourage any nearby consumers with certain criteria to dine at restaurant Y. The incentive may include a coupon, offer for digital content, or other item desirable to the consumer. The system may make the offer based on information about the current time compared to the consumer's typical mealtime, the consumer's proximity to the new restaurant, the consumer's preference for a type of food served by the restaurant, and so forth. As another example, the system may present a consumer that is typically a customer of BP Gasoline with an offer for a nearby Shell Station for a free car wash with fill up. In this way, the system allows merchants to solicit new customers.  Both Crisp and Mercuri are directed to marketing products to consumers.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Crisp to include receiving sales information for identifying a consumer good which has been purchased by the user in the past; storing the received sales information in a third memory section and (i) identifying an unused consumer good belonging to the same product category as the consumer good used by the user, the unused consumer good being different from the consumer good used by the user, and the unused consumer good being different than the consumer good which has been purchased by the user in the past in the sales information stored in the third memory section, and (ii) extracting product  availability information of the identified unused consumer good from the second memory section; and transmitting the extracted product availability information as taught by Mercuri to try to win business from competing merchants (see Mercuri Abstract).
Crisp does not teach first discount information and the generated second discount information wherein the discount rate in the first discount information is higher than a discount rate in the second discount information.   However, Wadell para. 167 teaches a "trial" coupon typically targeted at a getting a shopper to try a new product would ideally provide a 20% or more discount so as to reduce the perceived risk of trying the product. However, a marketer cannot easily give the coupon to non-users as she has no tool that identifies the non-user. Likewise, a continuity-of-purchase coupon for an existing brand user might provide a 15% savings per unit on a multi-unit purchase.  This known technique is applicable to the system of Crisp as they are both directed to providing incentives to a user.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Wadell would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Wadell to the teachings of Crisp would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the promotion strategy into similar systems.  Further, incorporating the promotion strategy disclosed by Wadell to the system taught by Crisp would result in an improved system that meets marketing strategies including acquiring new customer or maintaining existing customers..
As per Claim 21 Crisp teaches the information obtaining method according to claim 17, wherein a quantity of the consumer good used by the user at a start of consumption is determined in advance.    (Crisp column 20, lines 40-57 teach supplier data 316 preferably includes a supplier identification code and the company name of the supplier. Dispensing apparatus data 318 preferably includes a dispensing apparatus unit identification code, a plurality of appliance supply identifications and associated appliance supply levels for each appliance supply dispensed by the dispensing apparatus and the dispensing computer setting identification code. The number of appliance supply levels will depend on the number of appliance supply containers used by the dispensing apparatus and the number of different uses made of the appliance. This information will be contained in the dispensing computer and transferred to the order processing system during initialization. Dispensing computer setting data 320 preferably includes a dispensing computer setting identification code and a dispensing computer setting. Appliance supply or concentrate data preferably includes an appliance supply identification code, the appliance supply name and the logo of the appliance supply.).

As per Claim 22 Crisp teaches the information obtaining method according to claim 17, the method further comprising: 
receiving an appliance identifier for identifying the household electric appliance; Crips column 10, lines 53-65 teaches it should also be appreciated that the system can include various combinations of appliances 12, order processing systems 14 and supplier systems 18 for various scenarios. For example, a single order processing system 14 could serve various types of appliances 12 or supplies 22 as illustrated in FIG. 2A. Alternatively, the system 10 could include a single order processing system 14 for each type of appliance 12 or supply 22 as illustrated in FIG. 2B. Similarly, a single supplier system 18 could serve various types of appliances 12 and supplies 22 as illustrated in FIG. 2C. Alternatively, the system 10 could include a single supplier system 18 for each type of appliance 12 or supply 22, as illustrated in FIG. 2D. Also, as illustrated in FIG. 2E, different order processing systems 14 and supplier systems 18 can serve a single appliance 12 which has needs for different types of supplies 22.)
extracting, from the second memory section, information regarding a plurality of consumer goods which can be used with the household electric appliance associated with the received appliance identifier; (Crisp column 11, lines 35-55 teach if the user wants to find out more information about a particular supply, the user can press the logo of the supply and the system will display an information interface 40j which includes a specific information screen regarding the selected supply as illustrated in FIG. 4J. In particular, this interface may include a logo and textual information or in a preferred embodiment of the invention, the interface would be able to display a visual JPEG file or an audiovisual MPEG file. The JPEG or MPEG files could be downloaded into the system during communication with the order processing system on a regular basis, or these files could be downloaded from the order processing system upon a request from the user. The JPEG or MPEG file will be able to display photographs or audiovisual works such as a commercial regarding the selected supply. The commercials or other information provided to the user could be selected on a national, regional, geographic or individual user basis. For instance, the system could provide information in Spanish to Spanish speaking users. Accordingly, the present invention is adapted to provide consumers with more information regarding brands of supplies and other information. The present invention also thus enables manufacturers to directly promote brands or supplies directly to the consumers or users of the system. Based on knowing the supply use in a home, the system could be adapted to provide information or free supply samples to consumers to influence their future purchasing. The system could also be used to provide information regarding other products or services to the user.
transmitting the extracted information regarding the plurality of consumer goods as a consumer goods list; and 
receiving the information regarding the consumer good used by the user with the household electric appliance, from among the consumer goods list.  (Crisp column 10, lines 14-56 illustrated in FIG. 4B, if the user presses the change brands command 44c, the dispensing computer displays a change brands interface 40b. The change brands interface 40b identifies or lists a plurality of types of supplies which the user can choose from through the system 10. These are generally categorized into appropriate categories. However, it should be appreciated that any type of supply or product may be added to the list if the system dispenses that type of supply or product. When the user touches one of the supplies, the user panel displays a selection interface 40c as illustrated in FIG. 4C. The selection interface 40c shows the variety of product or brand selections 42b in the selected category. For instance, the interface illustrates six brands of supplies which the user can select through the system. If all of the selections do not fit on one screen, additional selection interfaces can be provided and the user will use the backwards or forwards commands 44a and 44b to view all of the available supply selections.  After the user selects a product or supply brand which the user would like to obtain, the dispensing computer displays the replacement brand interface 40d as illustrated in FIG. 4D. The replacement brand interface 40d displays the user's current selection of supply brands. Specifically, the system uses this interface to ask the user which brand the user wants to replace. The user preferably selects one of the six primary selections 42b for replacement. It should be appreciated that the present invention contemplates having a different number of selections and suitable interfaces associated with such selections. After the user selects a brand to replace, the dispensing computer provides a replacement confirmation screen interface 40e as illustrated in FIG. 4E. This interface asks the user to confirm or cancel the order which replaces one type of product, in this case SUPPLY E-2, with another type of product, in this case SUPPLY C-3. If the user presses the OK button 44g, the dispensing computer sends the order to the order processing system. If the user presses the CANCEL command 44h, the dispensing computer does not send the order and preferably returns the user to the change brands interface 40b.)

As per Claim 23 Crisp teaches the information obtaining method according to claim 17, the method further comprising: obtaining information for identifying the consumer good used by the user by reading a barcode provided on the consumer good; receiving the obtained information for identifying the consumer good used by the user; and extracting, from the second memory section, the information regarding the consumer good used by the user on which the barcode is provided, based on the received information regarding the consumer good used by the user.  (see at least Crisp column 27, lines 15-525 that teaches the dispensing apparatus housed in any appliance could include a bar code reader or other label recognition system which reads a bar code or other label on supply containers. The bar codes or other labels would include pertinent information regarding the supply. When the user replaces the supply, the bar code reader would read the bar code or label and would know that a new or replacement supply is being placed in the housing. The dispensing or appliance computer can then update the supply tracking data).

As per Claim 27 Crisp teaches the information obtaining method according to claim 17, the method further comprising: receiving an amount of consumption of the consumer good used by the user which is measured by the sensor; and obtaining the remaining amount of the consumer good used by the user based on the received amount of consumption of the consumer good used by the user.  (Crisp column 3, lines34-45 teach the detergent dispensing apparatus in the washing machine dispenses the detergent as necessary for each wash or washing cycle. The supply dispensing computer in the washing machine preferably tracks (by timing, number of washes or dispenses or other suitable tracking events) the volume of detergent supply dispensed by the dispenser from each detergent supply container.  The Examiner considers timing the number of washes or dispenses to be measuring an amount of consumption by the sensor.  Further claim 5 teaches the dishwasher of claim 1, wherein the sensing device has a level sensor operable to gather data related to what level of dishwashing supply remains in the installed replaceable pre-filled dish washing supply container.)

Claim 30 recites similar limitation to those recite in Claim 17 and is rejected for similar reasons.  Further, Crisp teaches an information obtaining system comprising: a server device; and a household electric appliance communicatively connected to the server device, wherein the server device includes: a first receiving section for receiving information regarding a consumer good used by a user with the household electric appliance ; (Crisp column 5, lines 15-25 teach the order processing system generally includes a server or processor for receiving and processing the orders from the dispensing computers and for sending the orders to the supply systems, a data storage device for storing historic order and consumption information as well as appliance supply and other information, access terminals and input/output devices.  Further, column 7, lines 1-7 disclose FIG. 9 is a table illustrating data transmitted to and from the server and data stored on the server of one embodiment of the present invention)

Claims 24-26, 29  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crisp US 7,204,259 B2 in view of Mercuri US 2012/0278139  A1 in view or Wadell US 2014/0095285 A1 as applied to claims 17 and 23 and in further view of Castaldo US 2008/0143489 A1.

As per Claim 24 Crisp teaches The information obtaining method according to claim 23, the method further comprising: obtaining information for identifying the consumer good used by the user by reading the barcode by means of an information appliance different from the household electric appliance; and receiving the information for identifying the consumer good used by the user, which has been obtained by the information appliance, directly from the information appliance, or receiving the information for identifying the consumer good used by the user, which has been obtained by the information appliance, via the household electric appliance. However, Castaldo para. 83 teaches the consumable reader is a component that can accept the information associated with the consumable and transmit it to the controller of the appliance. The consumable reader can be a device integrated with the appliance or a separate device that can be coupled, either by a hardwire connection or wireless connection, to the appliance for communication with the appliance. Examples of consumable readers include, but are not limited to, bar code scanners, radio frequency identification (RFID) tag readers, and magnetic strip readers.  Further, Castaldo para. 83 teaches The user can place the consumable 72 in the vicinity of the appliance 12 in the form of an oven, and a consumable reader 74 of the appliance 12 communicates the encoded cooking instructions from the consumable 72 to the appliance 12.  Both Crisp and Castaldo are drawn to smart appliances and monitoring the use of consumables.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the Applicant’s invention to modify the teachings of Crisp to include obtaining information for identifying the consumer good by reading the barcode by means of an information appliance different from the household electric appliance; and receiving the information for identifying the consumer good, which has been obtained by the information appliance, directly from the information appliance, or receiving the information for identifying the consumer good, which has been obtained by the information appliance, via the 3household electric appliance as taught by Castaldo to incorporate another well-known and widely available means to read barcodes for the purposes of obtaining product information.  The added benefit is more flexibility, and increased customer satisfaction.

As per Claim 25 Crisp teaches the information obtaining method according to claim 17, the method further comprising: 
reading out information for identifying the consumer good used by the user from a tag provided on the consumer good used by the user; receiving the information for identifying the consumer good used by the user read out from the tag; and extracting, from the second memory section, the information regarding the consumer good used by the user on which the wireless tag is provided, based on the received information for identifying the consumer good used by the user..  (see at least Crisp column 27, lines 15-525 that teaches the dispensing apparatus housed in any appliance could include a bar code reader or other label recognition system which reads a bar code or other label on supply containers. The bar codes or other labels would include pertinent information regarding the supply. When the user replaces the supply, the bar code reader would read the bar code or label and would know that a new or replacement supply is being placed in the housing. The dispensing or appliance computer can then update the supply tracking data).
Crisp does not teach the use of a wireless tag However, Castaldo para. 83 teaches the consumable reader is a component that can accept the information associated with the consumable and transmit it to the controller of the appliance. The consumable reader can be a device integrated with the appliance or a separate device that can be coupled, either by a hardwire connection or wireless connection, to the appliance for communication with the appliance. Examples of consumable readers include, but are not limited to, bar code scanners, radio frequency identification (RFID) tag readers, and magnetic strip readers.  Further, Castaldo para. 83 teaches The user can place the consumable 72 in the vicinity of the appliance 12 in the form of an oven, and a consumable reader 74 of the appliance 12 communicates the encoded cooking instructions from the consumable 72 to the appliance 12.  Both Crisp and Castaldo are drawn to smart appliances and monitoring the use of consumables.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the Applicant’s invention to modify the teachings of Crisp to include the use of a wireless tag as taught by Castaldo to incorporate another well-known and widely available means to read barcodes for the purposes of obtaining product information.  The added benefit is more flexibility, and increased customer satisfaction.

As per Claim 26 Crisp does not teach the information obtaining method according to claim 25, the method further comprising: reading out information for identifying the consumer good used by the user from the wireless tag by means of an information appliance different from the household electric appliance; and receiving the information for identifying the consumer good used by the user, which has been read out by the information appliance, directly from the information appliance, or receiving the information for identifying the consumer good used by the user, which has been read out by the information appliance, via the household electric appliance. However, Castaldo para. 83 teaches the consumable reader is a component that can accept the information associated with the consumable and transmit it to the controller of the appliance. The consumable reader can be a device integrated with the appliance or a separate device that can be coupled, either by a hardwire connection or wireless connection, to the appliance for communication with the appliance. Examples of consumable readers include, but are not limited to, bar code scanners, radio frequency identification (RFID) tag readers, and magnetic strip readers.  Further, Castaldo para. 83 teaches The user can place the consumable 72 in the vicinity of the appliance 12 in the form of an oven, and a consumable reader 74 of the appliance 12 communicates the encoded cooking instructions from the consumable 72 to the appliance 12.  Both Crisp and Castaldo are drawn to smart appliances and monitoring the use of consumables.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the Applicant’s invention to modify the teachings of Crisp to include the information obtaining method according to claim 25, the method further comprising: reading out information for identifying the consumer good from the wireless tag by means of an information appliance different from the household electric appliance; and receiving the information for identifying the consumer good, which has been read out by the information appliance, directly from the information appliance, or receiving the information for identifying the consumer good, which has been read out by the information appliance, via the household electric appliance as taught by Castaldo to incorporate another well-known and widely available means to read barcodes for the purposes of obtaining product information.  The added benefit is more flexibility, and increased customer satisfaction.

As per Claim 29 Crisp does not teach the information obtaining method according to claim 17, the method further comprising: 
storing, in a fourth memory section, setting information regarding an operation of the household electric appliance which is set for the household electric appliance when operating the household electric appliance using the consumer good; 
extracting the setting information stored in the third memory section based on the received information regarding a consumer good; and 
transmitting the extracted setting information to the household electric appliance.  However, Castaldo para. 83 teaches the consumable reader communicates the information associated with the consumable to the appliance so that the appliance can optimize its performance for the consumable. An example of employing the consumable and consumable reader is provided in the schematic illustration of FIG. 12. In this example, a food provider 70 determines cooking instructions for a consumable 72 in the form of a frozen meal and encodes the packaging for the consumable 72 with the cooking instructions. The user can place the consumable 72 in the vicinity of the appliance 12 in the form of an oven, and a consumable reader 74 of the appliance 12 communicates the encoded cooking instructions from the consumable 72 to the appliance 12. The appliance 12 can then execute the cooking instructions for preparing the frozen meal.  It is contemplated that the consumable will contain information corresponding to a preferred operating cycle for the consumable. In the case of a food item, the information would correspond to a cooking cycle for the consumable. The consumable can also have the ability to identify the appliance and provide an appliance-specific operating cycle. One manner of implementing this is for the consumable to have operating cycles corresponding to a particular appliance or class of appliance. The appliance in which the consumable is used identifies and implements the relevant operating cycle. Another manner of implementation is for the consumable to have an identifier and the appliance has stored or access to a database or table of operating cycles for different consumables. The appliance takes the consumable identifier and looks up the corresponding operating cycle for the consumable.  Both Crisp and Castaldo are drawn to smart appliances and monitoring the use of consumables.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the Applicant’s invention to modify the teachings of Crisp to include storing, in a third memory section, setting information regarding an operation of the household electric appliance which is set for the household electric appliance when operating the household electric appliance using the consumer good; extracting the setting information stored in the third memory section based on the received information regarding a consumer good; and transmitting the extracted setting information to the household electric appliances taught by Castaldo so that the appliance can optimize its performance for the consumable (see para. 83).  The added benefit increased customer satisfaction.
Claims 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crisp US 7,204,259 B2 in view of Mercuri US 2012/0278139  A1 in view or Wadell US 2014/0095285 A1 as applied to claims 17 and 23 and in further view of Crisp US 7,204,259 B2 Embodiment B.

As per Claim 28 Crisp the washing machine embodiment does not teach the information obtaining method according to claim 17, wherein the received information includes an operation status of the household electric appliance, the operation status includes setting information regarding an operation of the household electric appliance which is set by the user for the household electric appliance when operating the household electric appliance, and the method further comprises: obtaining the amount of consumption of the consumer good used by the user from the setting information by using a parameter determined in advance according to the operation.  However, Crisp the refrigerator embodiments teaches a specific carbonated water supply to drink supply ratio or brix must be met in order for the drink to provide the proper flavor and pleasure. For soft drinks, the preferred brix of carbonated water supply to drink supply is five to one. For juices, the preferred brix of carbonated water supply to drink supply is three to one. One refrigerator embodiment of the present invention contemplates an autobrix system or automatic brixing. The automatic brixing system would enable the user to readily switch between carbonated and non-carbonated beverage supplies. Another embodiment of the present invention contemplates a manual brix adjustment system. In a manual system, if a drink selection changes from carbonated to non-carbonated, a technician may need to adjust the manual system by screwing or unscrewing flow control screws located in the dispenser in a conventional manner(  see para. 124).   Both embodiments of Crisp are drawn to smart appliances and monitoring the use of consumables.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the Applicant’s invention to modify the teachings of the Crisp embodiment A to include wherein the received information includes an operation status of the household electric appliance, the operation status includes setting information regarding an operation of the household electric appliance which is 4set by the user for the household electric appliance when operating the household electric appliance, and the method further comprises: obtaining the amount of consumption of the consumer good from the setting information by using a parameter determined in advance according to the operation as taught by Crisp embodiment B to more accurately predict the consumption status of the consumers product.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683